Citation Nr: 1243005	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-35 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to service connection for sleep apnea, to include as secondary to post-traumatic stress disorder (PTSD) or TBI.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1993 to June 1993, from August 1993 to August 1996, from January 2006 to May 2006, and from September 2006 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma that declined to reopen the Veteran's claim for service connection for a back disorder and denied the Veteran's claims for service connection for tinnitus, a traumatic brain injury, and sleep apnea.

The issues of entitlement to service connection for a back disorder, tinnitus, TBI, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, VA denied the Veteran's claim of entitlement to service connection for a back disorder.

2.  The evidence received since the September 2003 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back condition.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying the Veteran's claim of entitlement to service connection for a back disorder is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a back disorder.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a back disorder.  Id.  This is so because the Board is taking action favorable to the Veteran by reopening the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.       §§ 3.104, 20.1100, 20.1103 (2012).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2012); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness.)  While credibility is to be presumed, the Court has also held that lay statements offering medical opinions cannot provide a basis on which to reopen a claim for service connection.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating that "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.")

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Turning to the facts in the instant case, the Veteran's claim of entitlement to service connection for a back disorder was last finally denied in a September 2003 rating decision.  The RO denied the Veteran's claim because the Veteran had no current back disability, and, necessarily, there was no relationship between a current condition and military service.  The Veteran did not appeal the decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  The evidence under consideration at the time of the September 2003 rating decision consisted of the Veteran's service treatment records, but no relevant VA or private treatment records containing any complaints of a back condition.

The Board must first determine if new and material evidence has been submitted since the time of the September 2003 final rating decision.  The evidence added to the record includes treatment records indicating that the Veteran suffers from back pain.  This evidence is new because it has not previously been submitted to VA.  

Regarding the materiality of the newly submitted evidence, the Veteran's previous claim for service connection was denied because the RO found no evidence of a current disability.  The new medical evidence indicating that the Veteran has complained to medical care providers of back pain thus relates to unestablished facts necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a back disorder is reopened.


ORDER

The claim for service connection for a back disorder is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim for service connection for a back disorder, the Board must now determine whether the reopened claim may be granted on the merits.  The Board finds that further development of the record is needed before it may appropriately consider the reopened claim.  Additionally, further development of the record is required with respect to the Veteran's claim for service connection for a TBI, tinnitus, and sleep apnea.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Once VA provides an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The United States Court of Appeals for Veterans Claims (Court) has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, the Board is to consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Turning to the facts in the instant case, with respect to the Veteran's claim for service connection for a back disorder, there is evidence that the Veteran has received treatment for a current disability; specifically, the Veteran has complained to VA clinicians of back pain.  The Veteran has alleged that he experienced back pain in service and has experienced it consistently since service.  The record, therefore, contains evidence of a current disability, an in-service event, injury, or disease, and the Veteran's lay statements regarding the relationship between the in-service event and his current conditions.  This case must be remanded for a VA medical opinion to determine whether the Veteran suffers from a back condition that is etiologically related to service.

As for the claim for service connection for tinnitus, while the RO furnished the Veteran with an appropriate examination in December 2010, the Board has reviewed the results from that examination and finds it deficient in several important respects.  First, while the examiner concluded that she did find any hearing loss on her examination, she did not that the Veteran had tinnitus, and did not provide a clear rationale as to why the lack of disabling hearing loss precluded a conclusion that the Veteran's tinnitus was related to active service.  She also failed to adequately address the Veteran's claim that he has had severe tinnitus since service and has not experienced any significant post-service noise exposure.  Consequently, the Board finds that the Veteran should be provided another examination by a new examiner and opinion by that examiner as to whether the Veteran's tinnitus is related to his noise exposure during service.  

With respect to the Veteran's claim for service connection for a TBI, the Veteran received a TBI examination in June 2010.  The examiner diagnosed the Veteran with a history of TBI with subjective symptoms of headaches, blurred vision, and dizziness, among other symptoms.  The examiner noted that there was no MRI evidence of any brain injury.  The examiner did not then offer an opinion regarding the relationship, if any, between the Veteran's diagnosed history of TBI and associated symptoms and his active duty military service.  A supplemental opinion must be rendered on remand regarding this possible relationship.

With respect to the Veteran's claim of entitlement to service connection for a TBI, the Board notes that the June 2010 examiner opined that the Veteran's sleep apnea was not related to the Veteran's claimed TBI.  The examiner did not offer an opinion regarding the relationship, if any, between the Veteran's sleep apnea and his active duty military service or his service-connected PTSD.  Such an opinion must be solicited on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him with the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.

2.  Then, schedule the Veteran for a VA medical examination with an examiner of appropriate expertise other than the examiner who conducted the December 2010 audiological examination to determine the nature and etiology of the Veteran's tinnitus.  The claims file must be reviewed by the examiner and the report must reflect such a review was undertaken.  The examiner should then provide an answer to the following question:

Is it as likely as not (that is, a 50 percent probability or greater) that the Veteran's tinnitus had its onset in service or is otherwise related to service?  In this regard, the examiner should specifically address the Veteran's claim that he has had severe tinnitus since service and has not experienced any significant post-service noise exposure.  

A detailed rationale for all opinions expressed should be provided.  The examiner is cautioned that if the examiner is unable to reach an opinion without resort to speculation, this itself is an opinion that must be supported by a robust rationale explaining why such an opinion cannot be offered, commenting on whether any further tests, evidence, or information would be useful in rendering an opinion.

3.  Additionally, forward the Veteran's claims file to the VA examiner who conducted the June 2010 TBI examination.   If this examiner is unavailable, forward the Veteran's claims file to an examiner of appropriate expertise, with the option of conducting a new examination if it is necessary in order to render an opinion.  

The claims file must be reviewed by the examiner and the supplemental report must reflect such a review was undertaken.  If the examiner determines that an additional examination is required in order to render the following opinion, such an examination should be provided.  The examiner should indicate whether it is at least as likely as not (that is, a 50 percent likelihood) that the Veteran's diagnosed symptoms of TBI, including headaches, blurred vision, and dizziness, are related to the Veteran's active duty military service.

A detailed rationale for all opinions expressed should be provided.  The examiner is cautioned that if the examiner is unable to reach an opinion without resort to speculation, this itself is an opinion that must be supported by a robust rationale explaining why such an opinion cannot be offered, commenting on whether any further tests, evidence, or information would be useful in rendering an opinion.

4.  Then, schedule the Veteran for a VA medical examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's sleep apnea.  The Veteran's claims file must be reviewed by the examiner and the report must reflect such a review was undertaken.  The examiner should provide answers to the following questions:

a)  Is it at least as likely as not (that is, a 50 percent probability or greater) the Veteran's sleep apnea had its onset in service or is otherwise related to service?  

b)  Is it at least as likely as not that the Veteran's sleep apnea was caused by the Veteran's service-connected PTSD? 

c)  Is it at least as likely as not that the Veteran's sleep apnea was aggravated (that is, permanently worsened) by the Veteran's service-connected PTSD?

A detailed rationale for all opinions expressed should be provided.  The examiner is cautioned that if the examiner is unable to reach an opinion without resort to speculation, this itself is an opinion that must be supported by a robust rationale explaining why such an opinion cannot be offered, commenting on whether any further tests, evidence, or information would be useful in rendering an opinion.

5.  Then, schedule the Veteran for a VA medical examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's back disorder.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After an examination of the Veteran, the examiner should describe the nature and etiology of the Veteran's back disorder (if any such disorder is found to exist).  Specifically, the examiner must provide an opinion whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's back disorder, if any, is related to the Veteran's active duty military service.  

If any studies or tests are deemed necessary by the examiner, they should be accomplished.  The examiner's written report shall be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

6.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and the case should thereafter be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


